Guaranty Federal BANCSHARES, INC Exhibit 99.1 For Immediate Release Strength. Growth. Vision. Contacts: Shaun A. Burke, President & CEO NASDAQ:GFED Guaranty Bank www.gbankmo.com 1341 W. Battlefield Springfield, MO 65807 417-520-4333 GUARANTY FEDERAL BANCSHARES, INC. ANNOUNCES THIRD QUARTER 2 SPRINGFIELD, MO – (October 21, 2008) – Guaranty Federal Bancshares, Inc., (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank, today announces the following results for its quarter ended September 30, 2008: Third Quarter 2008 Financial Results · Total assets increased $117.1 million, or 21%, from December 31, 2007 · Total net loans increased $50.4 million, or 10%, from December 31, 2007 · Total investments increased $53.0 million, or 273%, from December 31, 2007 · Total deposits increased $17.9 million, or 4%, from December 31, 2007 · Diluted earnings per share was $.11 for the quarter The
